Title: From George Washington to Roger Alden, 8 February 1781
From: Washington, George
To: Alden, Roger


                        
                             8 February 1781
                        
                        At the pressing request & solicitation of Roger Alden Esqr. Capt. in the 2nd Connect. Regt I am
                            induced to grant him a discharge from the Army of the United States. At the same time I think it but justice to his merit
                            to Certify, that so far as his service has been within the compass of my knowledge it has met with my entire approbation;
                            and that from what I have heard and known he has on all occasions supported the character of a Gentleman, and valuable
                            Officer. Given under my Hand at Head Quarters New Windsor, this 8th Day of Feby 1781.

                    